Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of claims
Claims 1-3, 5, 8, 15, 26, 28-30, 46, 47 as amended on 12/16/2020 are under examination in the instant office action. 
Claims 4, 17, 20-22, 31, 37 and 38 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/09/2019.
In response to the final office action, please, cancel non-elected, withdrawn and non-examined claims 4, 17, 20-22, 31, 37 and 38. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in UNITED KINGDOM 1507834.8 (05/07/2015) and UNITED KINGDOM 1421092.6 (11/27/2014)
It is noted, however, that applicant has not filed a certified copy of the application UNITED KINGDOM 1507834.8 05/07/2015 as required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed on 12/16/2020 with respect to the claims as presently amended have been fully considered and are persuasive.  
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 2014/0243227 (Clevers et al), Carraway et al (IDS reference; Nature 1992, Vl. 387, has been withdrawn in view of instant claim amendment and based thereon.
Claims 1-3, 5, 8, 15, 26, 28-30, 46 and 47 are free from prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 29, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653